Citation Nr: 0804598	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had World War II service.  He died in March 1998.  
The appellant is advancing her appeal as the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
June 2005.  A statement of the case was issued in December 
2005, and a substantive appeal was received in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran died in March 1998.  His death 
certificate lists the immediate cause of death as 
cardiorespiratory failure due to acute myocardial infarction 
due to arteriosclerotic cardiovascular disease; and lists 
multiple previous cerebrovascular accidents and diabetes 
mellitus as other significant conditions contributing to 
death but not related to the immediate cause of death.

In a substantive appeal received in January 2006, the 
appellant recalled that a doctor cited the dates of the onset 
of the veteran's disabilities and treatment of symptoms.  A 
review of the record shows that the RO sent an April 2005 
request to release medical records to a hospital located in 
the county of Los Angeles that was listed on the veteran's 
March 1998 death certificate as the place of death.  However, 
the request was returned by the United States Postal Service 
(USPS) to the RO in May 2005.  The USPS marked the 
appropriate box to indicate that there was no such street 
number.  From a review of available listings, it appears to 
the Board that the RO may have sent the request to the wrong 
city and zip code.  Although located in the county of Los 
Angeles, it may be that the hospital reflected in the death 
certificate is specifically located in La Mirada, California 
with a zip code of 90638.  Under the circumstances, the Board 
believes it appropriate to assist the appellant by another 
attempt to obtain medical records from the medical facility 
listed in the veteran's death certificate.         

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action to request copies of all 
pertinent medical records showing 
treatment of the veteran at the medical 
facility located at 14900 East Imperial 
Highway, La Mirada, California  90638.

2.  The RO should review the expanded 
record and determine if the appellant's 
claim for entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
is not granted, the appellant should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



